DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
the second surface is not coupled to the first surface (claims 5 and 15)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the second surface is not coupled to the first surface (claims 5 and 15)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-9, 11-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. US 9,481,441 B2 (‘441). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the claims of current application are encompassed in the claim of the ‘441 patent. Further, the method steps set forth in claims 18-20 are encompassed in the construction and subsequent use of the device described above.

Claims 1-4, 7, 8, 11-14, 16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. US 9,233,740 B2 (‘740). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the claims of the current application are encompassed or implied in the claim of the ‘740 patent. Further, the method steps set forth in claims 18-20 are encompassed in the construction and subsequent use of the device described above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 5 and 15 set forth that the second surface is not coupled to the first surface. The specification, however, does not provide sufficient guidance as to how to attach the second surface without coupling it to the first surface. Therefore, in absence of sufficient guidance, a person skilled in the art would not be able to make and/or use the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1-6, 9-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2008095323 A1 (‘323), as cited in Applicant’s IDS.
WO ‘323 discloses a control system (Fig. 13) for a marine vehicle having a trim deflector, comprising at least one surface [3, 5] configured to be attached to the marine vessel and controllably moved relative to the marine vessel along at least two degrees of freedom, wherein the at least one surface is configured to generate forces in different directions when the at least one surface is at different positions along the at least two degrees of freedom (see Figures 1, 2, 6 and 10). 



Re claims 2 and 12, the at least one surface is coupled to at least one actuator [4, 7] configured to controllably move the at least one surface along at least one of the at least two degrees of freedom. 
Re claims 3 and 13, the at least one surface comprises a first surface [5] and a second surface [3, 15, or 22] coupled to the first surface; and when the at least one surface is at a first position along the at least two degrees of freedom, the first surface is configured to generate a first force in a first direction and the second surface is configured to generate a second force in a second direction different from the first direction. 
Re claims 4 and 14, the at least two degrees of freedom comprises a first degree of freedom and a second degree of freedom, wherein the at least one surface is coupled to a first actuator [4] and a second actuator [7] configured to controllably move the at least one surface relative to the marine vessel along the at least two degrees of freedom, and wherein the at least one surface comprises: a first surface configured to be controllably moved at least in part by the first actuator along the first degree of freedom; and a second surface configured to be controllably moved at least in part by the second actuator along the second degree of freedom. 
Re claims 5, 6 and 15, the trim deflector can be broadly considered as comprising a port side deflector and a starboard side deflector, wherein the first surface is considered to be disposed on the port side deflector and the second surface is considered to be disposed on the starboard side deflector. Because the second surface is spaced from the first surface, it is not coupled to the first surface. Re claim 6, each of the first port side surface and the second starboard side surface has an additional surface [22], which are considered to be the third and fourth surfaces, respectively. The third surface is coupled to the first surface, and similarly, and the fourth surface is coupled to the second surface. The first and third surfaces are configured to be moved independently of the second and fourth surfaces. 
Re claims 9 and 17, because the first and second surfaces are not coplanar, the second surface is coupled to the first surface at a non-zero angle with respect to the first surface, wherein the first and second surfaces are configured to be moved by the first actuator along the first degree of freedom and by the second actuator along the second degree of freedom. 
Re claim 10, each surface of the at least one surface is on a port side of the marine vessel. 
The method steps set forth in claims 18-20 are encompassed in the construction and subsequent use of the device described above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009097706 (‘706) in view of WO 2008095323 A1 (‘323), as cited in Applicant’s IDS.
WO ‘706 shows a first surface [7] configured to be controllably moved by a first actuator [14] along a first degree of freedom (see fig. 8). The first surface is attached to the boat via a diagonal joint [6] that extends obliquely relative to a transverse axis of the boat in order to correspond to the deadrise angle of the boat.
WO ‘706, however, does not show a second surface that can be controllably moved along the second degree of freedom. 
WO ‘323 shows a first surface [5] configured to be controllably moved by a first actuator along a first degree of freedom, and a second surface [22] configured to be controllably moved by a second actuator along the second degree of freedom (see fig. 10), as generally described above. The second surface is pivotally attached to the first surface, the pivot joint of the second surface extending perpendicularly to the pivot joint of the first surface.
It would have been obvious for a person skilled in the art at the time of the invention to provide the first surface of WO ‘706 with a second surface controlled by a second actuator, as taught by WO ‘323, so that the pivot joint of the second surface was disposed perpendicularly to the pivot joint of the first surface. Having such an arrangement would have enabled a boat operator to adjust the boat trim with greater accuracy and control. Because the first surface of WO ‘706 is attached to the boat via a diagonal joint [6], the first pivot joint between the first and second surfaces -- considered to be the first joint – would also have extended diagonally relative to the transverse axis of the boat. Extending the first joint diagonally relative to the transverse axis of the boat would have ensured that the second surface too would correspond to the deadrise angle of the boat. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if: 
(i) a proper terminal disclaimer is filed; and 
(ii) the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wood (US 9988126) shows a trim deflector with surfaces movable in at least two degrees of freedom
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617